Ness, Justice
dissenting) :
Concluding that respondent never clearly abandoned his prior residence in Pickens County, I dissent.
At the time of the initiation of the divorce action, respondent had been working in Columbia for only six weeks *589and had signed a lease on a Columbia residence for only six months. He testified that he intended to move to New York in the near future, and his driver’s license, which he had applied for ten days after signing the lease, listed a Pickens County address.
Accordingly, there was insufficient proof that respondent actually intended to abandon his Pickens County domicile and acquire a new one in Columbia. In Gasque v. Gasque, 246 S. C. 423, 143 S. E. (2d) 811 (1965), authored by Associate (now Chief Justice) Lewis, a similar factual setting was presented, and the Court concluded that a man who had worked outside the State for approximately fourteen years never had any intention of abandoning his South Carolina domicile within the meaning of the divorce laws.
I would reverse and deny respondent’s motion for a change of venue.